  8:20-cv-00295-BCB-MDN Doc # 43 Filed: 03/01/21 Page 1 of 1 - Page ID # 783


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

PANCHAL ENTERPRISES, d/b/a
AMERICAS BEST VALUE INN,
                                                                          8:20CV295
                       Plaintiff,

       vs.                                                           AMENDED
                                                              CASE PROGRESSION ORDER
STATE FARM FIRE AND CASUALTY
COMPANY,

                       Defendant.

        This matter comes before the Court on the Defendant’s Unopposed Motion to Amend
Progression Order (Filing No. 42). After review of the motion, the Court finds good cause to grant
the requested extensions. Accordingly,

        IT IS ORDERED that the Unopposed Motion to Amend Progression Order (Filing No. 42)
is granted, and the case progression order is amended as follows:

             1)   The planning conference scheduled for May 7, 2021, is cancelled. The trial and
                  pretrial conference will not be set at this time. A planning conference to discuss
                  case progression, dispositive motions, the parties’ interest in settlement, and the
                  trial and pretrial conference settings will be held with the undersigned magistrate
                  judge on June 25, 2021, at 9:00 a.m. by telephone. Counsel shall use the
                  conferencing instructions assigned to this case to participate in the conference.

             2)   The deposition deadline, including but not limited to depositions for oral testimony
                  only under Rule 45, is July 2, 2021.

             3)   The deadline for filing motions to dismiss and motions for summary judgment is
                  July 30, 2021.

             4)   The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is July 30, 2021.

             5)   The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

             6)   All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge. Such requests will not be considered absent a
                  showing of due diligence in the timely progression of this case and the recent
                  development of circumstances, unanticipated prior to the filing of the motion,
                  which require that additional time be allowed.

       Dated this 1st day of March, 2021.
                                                        BY THE COURT:

                                                        s/Michael D. Nelson
                                                        United States Magistrate Judge
